                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT


IN RE: William R. Klopfenstein                                Case No: 14-42442
                                                              Judge: Oxholm
                                                              Chapter 7

_____________________________/


                           EX-PARTE MOTION TO REOPEN CASE

          NOW COMES Debtor, William R. Klopfenstein, by and through his attorneys,

Lefkowitz Law Group, and states as follows:

       1. Debtor filed a petition under Chapter 7 of the United States Bankruptcy Code on
February 20, 2014 and the case was closed and a discharge was entered on May 28, 2014.

       2. That the Debtor inadvertently forgot to disclose a class action lawsuit he was apart of
that was filed in 2012. The case is Southern District of Ohio, 1:12-cv-00851-MRB.

       3. The Debtor seeks to re-open the case solely to Amend Schedules A/B to disclose and
to amend Schedule C to exempt the potential settlement amount of Approximately $255.00.

          4. Counsel for the Debtor has reached out to his Chapter 7 Trustee and he is aware of the
matter.

        5. The settlement amount he will be receiving is a small amount but the attorney for the
class action lawsuit informed me that he is a plaintiff that represents a class and it is important
that he remains a Plaintiff.

      4. There will be no prejudice to any interested parties as the Debtor has plenty of
Wildcard Exemption pursuant to 11 U.S.C. § 522(d)(5).

       6. The Debtor did not purposely omit this on his originally filed schedules this was
simply a mistake because it was a class action lawsuit.

       WHEREFORE, Debtor prays this Honorable Court will enter an order allowing the
Debtor to reopen this case to file Amended Schedules A/B and Schedule C.

                                                               /s/ Morris B. Lefkowitz
                                                              Morris B. Lefkowitz (P31335)
                                                              Attorney for Debtor(s)
                                                              29777 Telegraph Road, Suite 2440
                                                              Southfield, MI 48034
                                                              (248) 559-0180
                                                              morris@lefkowitzlawgroup.com

Dated: May 5, 2020
  14-42442-mlo Doc 16            Filed 05/05/20     Entered 05/05/20 10:35:45        Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT


IN RE: William R. Klopfenstein                           Case No: 14-42442
                                                         Judge: Oxholm
                                                         Chapter 7

_____________________________/

            ORDER ALLOWING DEBTOR TO REOPEN THE CHAPTER 7


       An Ex-Parte Motion to Reopen the Chapter 7 Case for the sole purpose of allowing the
Debtor to amend Schedules A/B and Schedule C to include the Class Action LawSuit and the
Court being advised:

       IT IS HEREBY ORDERED that Case No: 14-42442 is re-opened for the sole purpose of
allowing the Debtor to amend Schedules A/B and Schedule C to include the Class Action
Lawsuit and exempt the potential settlement funds.

       IT IS FURTHER ORDERED that upon the Chapter 7 Trustee re-issuing a Report of No
Distribution the Clerk may close this case.




                                         Exhibit “A”




  14-42442-mlo     Doc 16     Filed 05/05/20    Entered 05/05/20 10:35:45      Page 2 of 2
